NDFL 245B (Rev. f 1/16) Jndgmcnt in a Criminal Case
Sheet l

 

UNITED STATES DISTRICT CoURT
Northern District of Florida

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

V.

Case Nuinber: 3:1801'29-001/MCR

CHRISTOPHER M, ARGUELLES ' USM Numbel_: 26022_01?

Tholnas S. Keith (Appointed - AFPD)
Def`endant’s Attorncy

\-J\-./\-»/\./\./\u/\-./\-./\-./

THE DEFENDANT:
§ pleaded guiity to count(s) One ofthe Indictment on November 15, 2018

 

ij pleaded nolo contendere to count(s)
which Was accepted by the court.

 

l:| was found guilty on count(s)
after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ellded Count
18 U.S.C. §§ 2252A(a)(5)(B) and Possession and Access with intent to View Child February 14, 2018 One
2252A(b)(2) Pornography

'I`he defendant is sentenced as provided in pages 2 through _____ 8 of this judgment The sentence is imposed pursuant to

the Senl'encing Reform Act of 1984.
[:l The defendant has been found not guilty on count(s)

 

f:] Connt(s) E:| is l:l are dismissed on the motion of the United States.

 

lt is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all tines, restitution, costs, and speciai assessments imposed by this judgment are fully paid. if ordered to
pay restitution, the defendant must notify the court and United States attorney of niatei'iai changes in economic circumstances

February 13, 2019

Date ot` l:nposition oi`Judgmerit

Signature of judge d 5

M. Casey Rodgers, United States District Jud&
Name and Tit[e of Judge

March /7 ,2019

Date

 

NDFl, 2453 (Rev. ll/ié) judgment in aCriminaE Case
Sheet 2 we imprisonment

 

 

.ludgment -_ Page 2 of 8

DEFENDANT: CHRISTOPHER M. ARGUELLES
CASE NUMBER: 3 : i 8cr29-00 l -MCR

IMPRIS ONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a totai term of:
150 months as to Count One, to run consecutive to the state court sentence cnrrentiy serving.

§ The court makes the following recommendations to the Bureau of Prisons:
The Court recommends that the defendant be designated to a sex offender management faciiity.
Whiie the defendant is incarcerated he shall participate in a Sex Offender Treatment Program or other such similar

program offered through the Bnreau of Prisons. lt is strongly recommended, consistent With the recommendation of
BOP’s forensic psychoiogist Dr. Cynthia Low, that his therapy include Diaiecticai Behavior Therapy {DBT).

§ The defendant is remanded to the custody of the United States Marshal.

i:] The defendant shall surrender to the United States l\/Earshal for this district:

i:i at |:l a.m. i:l p.m. on

i:l as notified by the United States Marshal.

 

|:l The defendant shall surrender for service of sentence at the institution designated by the Bnreau of Prisons:
ij before 2 p.m. on
|::l as notified by the United States Marshal.

 

i:l as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
t have,executed this judgment as follows:
Defendant delivered on to
at . , with a certified copy of this judgment
Ui~nrnt) sTArEs MARsnAL
B)'

 

DEPUTY UNITED STATES MARSHA].

NDFL 245B {Rev. ll/ié)

Judgment ina Criminal Case
Shcct 3 _ Supervised Reiease

 

fudgment--Page 3 of __M 8 s
DEFENDANT: CHRiSTOPHER M. ARGUELLES
CASE NUMBER: 3:18cr29-00i-MCR
SUPERVISED RELEASE
Upon release from imprisonment, you wiil be on supervised release for a term of : Life as to Count One.
MANDATORY CONDITIONS

,_.

 

 

You must not commit another federal, state or locai crime

2. You must not unlawfuily possess a conn‘oiied substance
3. You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of release ti'om
imprisonment and at least two periodic drug tests thereafter, as determined by the court.
|:l The above drug testing condition is suspended, based on the court's determination that you

pose a tow risk of future substance abuse (check yapplr'cable)

f~"":i=‘

§ You must cooperate in the coiiection of DNA as directed by the probation officer. (check yappr'imble)
lX| You must compiy with the requirements of the Sex Ot`fender Registration and Notification Act (42 U.S.C. § 16901, et seq.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, worl<, are a student, or were convicted of a quaiifying offense (check tfapp!imb!e)

.O\

f:f You must participate in an approved program for domestic violence (check ya;y)ficabie)

You must comply With the standard conditions that have been adopted by this court as wolf as with any other conditions on the attached

page

NDF]. 2453 (Rev. l ill 6) Judgrnent in a Crimina| Case

Slreet 3/\ -~ Supervised Release

 

 

ludgment#i’agc 4 of 8

 

DEFENDANT: CHRISTOPHER M. ARGUELLES
CA SE NUMBER: 3: l 8c1'29-00 i -MCR

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the foilowing standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum toois needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition

l.

ll.-

12.

i3.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
time frame

After initially reporting to the probation office, you wiil receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

You must not knowingly leave the federaljudicial district where you are authorized to reside without first getting permission from
the court or the probation officer.

You must answer truthfuiiy the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you iive with), you must notify the probation officer at ieast 10 days before the change if notifying
the probation officer in advance is not possibie due to unanticipated circumstances, you must notify the probation officer within ?2
hours of becoming aware of a change or expected change

You must aiiow the probation officer to visit you at any time at your home or' elsewhere and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of empioyment, unless the probation officer excuses you from
doing so. If you do not have full-time empioyment you must try to find fuil- time cmployrnent, unless the probation officer excuses
you from doing so. If you pian to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change if notifying the probation officer at least 10
days rn advance rs not possible due to unanticipated cir,curnstances you must notify the probation officer within 72 hours of
becoming aware of a change or expected change

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation ofticer.

lf you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours

You must not own, possess, or have access to a firearm, ammunition, destructive deviee, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).

You must not act 01 make any agreement with a law enforcement agency to act as _a confidentiai human source or informant without
first getting the permission of the court.

if the probation officer determines that you pose a risk to another person (inciuding an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Ofiice Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Overvr'er-v of Prof)arr'on and Srrpervr`sed
Refecrse Comi'irr'ons, avaiiable at: www.uscourts.gov.

Defendant‘s Signature Date

 

 

NDI"L 24513 {Rev. i 1/16) ludgrrrent in a Criminal Case
351th 3D _ Supervised Release

 

Judgment_Page _an of 3

DEFENDANT: CHRISTOPHER 1\/1. ARGUELLES
CASE NUMBER: 3:1801'29-001-MCR

SPECIAL CONDITIONS OF SUPERVISION
Computer Conditions:

You must not possess or use a computer without the prior approvai of the probation officer. “Computer” includes any electronic
device capable of processing or storing data as described at 18 U.S.C. § 1030, and ali peripheral devices.

As directed by the probation officer, you must enroll in the probation office’s Computer and lnternet Monitoring Program
(CiMP), and shall abide by the requirements of the CIMP program and the Acceptable Use Contract.

You must not access the Internet or any “on-line computer service” at any location (including enrployrnent) without the prior
approval of the probation officer. “On-line services” include any internet service provider, or any other public or private computer
network. As directed by the probation officer, you must warn your employer of restrictions to his computer use.

You must consent to the probation officer conducting periodic unannounced examinations of his computer equipment, which may
include retrieval and copying of all data from his computer(s) and any peripheral device to ensure compliance with this condition,
and/or removal of any such equipment for the purpose of conducting a more thorough inspection You must atso consent to the
installation of any hardware or software as directed by the probation officer to monitor the defendant’s Internet use.

You must not possess or use any data encryption technique or prograrn.

Materials Restrictions:

You must not possess, in any forrn, materials depicting child pornography, child erotica, or nude or sexual depictions of any child;
or any materials described at 18 U.S.C. § 2256(8).

 

You must refrain from accessing, via the lnternet, any pornography or other materials depicting sexually explicit conduct as
defined at 18 U.S.C. § 2256(2), without the prior approvai of the probation officer.

Associations Restrictions:

You must not frequent or loiter within 100 feet of any location where children are likely to gather, or have contact with any child
under the age of 18, unless otherwise approved by the probation officer. Children are iikely to gather in locations inciuding, but not
limited to, playgrounds, theme parks, public swimming pools, schools, arcades, museums or other specific locations as designated
by the probation officer.

Your empioyment must be approved by the Probation Officer, and any change in employment must be pre-approved by the
Probation Officer. You must submit the name and address of the proposed employer to the Probation Officer at least 10 days prior
to any scheduled change

Your' residence must be approved by the probation officer, and any change in residence must be pre-approved by the Probation
Officer. You must submit the address of any proposed residence to the Probation Officer at least 10 days prior to any scheduied
chan ge.

Registration:

 

(As a Mandatory Condition of Supervision) You must register with the state sex offender registration agency as required by state
law. You must provide proof of registration to the Probation Officer within three days of release from imprisonrnent/piacement on
supervision in any state that has adopted the requirements of the Sex Offender Registration and Notification Act (42 USC sec.
16901 et scq.), you must also comply with all such requirements as directed by the Probation Officer, the Bureau of Prisons, or any
state sex offender registration agency in which you reside, are a student, or was convicted cfa qualifying offense.

NDFi. 245B (Rev. 11/16) iudgmcnt in a Crirninal Case
Shcct 3D j Superviseci Reieasc

 

}udgnrent-Pagc 6 of 8

 

DEFENDANT: CHRlSTOPHER M. ARGUELLES
CASE NUMBER: 3:18c1'29~001»1\/1CR

AI)DITIONAL SPECIAL CONDlTlONS OF SUPERVISION

Treatnrent:

You must participate in sex offender-specific treatrnent, as directed by the probation officer. You must pay part or ail of the cost
of this treatrnent, at an amount not to exceed the cost of treatment, as deemed appropriate by the probation officer. The actual
co~payment schedule shall be determined by the probation officer. The probation officer shall release the presentence report and all
previous mental heaith evaluations to the treatment provider. As part ofthe treatment program, you must submit to polygraph or
other psychological or physiological testing as recommended by the treatment provider.

You must be evaluated for substance abuse and mental health and referred to treatment as determined necessary through an
evaluation process Treatment is not limited to, but may include, participation in a Cognitive Behavior Therapy program ri`he
defendant may be tested for the presence of illegal controiled substances or alcohol at any time during the term of supervision

You must completely abstain from the consumption of alcohol during the term of supervisionl
Pol ra h:

You must submit to periodic poiygraph testing attire discretion of the probation office as a means to ensure that you are in
compliance with the requirements of your supervision or treatment program

Search Condition:

You must submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. § 1030(e)(l)), other
eiectronic communications or data storage devices or media, or office, to a search conducted by a United States probation officer.
Failure to submit to a search may be grounds for revocation ofrelease. You must warn any other occupants that the premises may
be subject to searches pursuant to this condition An officer may conduct a search pursuant to this condition only when reasonable
suspicion exists that you have violated a condition of your supervision and that the areas to be searched contain evidence of this
violation Any search must be conducted at a reasonable time and in a reasonable manner.

Financial Corrditions:

 

Any unpaid restitution balance must be paid in monthly instailments of an amount to be determined by the Court to commence
within three months of your release from custody.

You must provide the probation officer with access to any requested financiai information and report the source and amount of
personal income and financial assets to the supervising probation officer as directed.

You must not incur new credit charges or open additional lines of credit without the approval of the probation officer unless you
have satisfied your restitution obligationl

You must not transfer or dispose of any asset, or your interest in any asset, without the prior approvai of the probation officer
unless you have satisfied your restitution obligation

 

NDFI, 245B {Rev. 1 1/i6} judgment iu a Crr`:uinal Case
Shccl 5 j Criminal Monetary Penalties

 

 

, }udgnrent ~Page 7_ of _8_
DEFENDANT: CI~IRISTOPHER l\/l. ARGUELLES
CASE NUMBER: 3:1801‘29-(}01-MCR

CRIMINAL M()NETARY PENALTIES

The defendant must pay the total criminal monetary penaities under tire scheduie of payments on Sheet 6.

Assessnrent JVTA Assessment* F inc Restitution
$ iO0.00 $ O- vvaived $ O~waived $ 1,000.()0
|:| The determination of restitution is deferred . An A.rnended Jndgnren! fn o Cr':'mr`mr€ Case (AO245C)Wi11be entered

after such determination
The defendant must make restitution (inciuding community restitution) to the following payees in the amount listed beiow.
If` the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in

the priority order or percentage payment column below. l-Iowever, pursuant to 18 U.S.C. § 3664(i), all nonfederaf victims must be paid
before tire United States is paid.

Narnc of Payee Total Loss** Restitution Ordered Restitution Paid
Debor'alr A. Bianco $1,000.(}0 $l,()O0.00 $I,OO0.00

ln Trust for “Pia”
t4535 BeElevue-Redrnond Road, Suite 201
Believue, Washington 98007.

TOTALS s assuring s 1,000.00 s _ 1,000.00

l:l Restitution amount ordered pursuant to plea agreement $

[l 'l` he defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in fuii before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 36 iZ(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

The court determined that the defendant does not have tire abiiity to pay interest and it is ordered that:

the interest requirement is waived for the I:l fine § restitution

l:| the interest requirement for the l:l fine l:| restitution is modified as foiiows:

* Justice for Victims of Trafficking Actof2015,1’ub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters iO9A, l 10, 110A, and 113A ofTitle 18 for offenses committed on or
after September 13, 1994, but before Aprii 23, 1996.

 

 

NDFL 24513 (Rev. l 11'16) ludgment in a Crinrinal Casc
Shcct 6 _ Schcdulc of Paymcnts

 

Jucfgment _ Page __m 8 of 3

DEFENDANT: CHRISTOPHER l\/l. ARGUELLES
CASE NUl\/IBER: 3 : 1801'29~001~MCR

SCHEDULE OF PAYMENTS

Having assessed the defendant‘s ability to pay, payment of the total criminal monetary penalties is due as foliows:

A Lump sum paymentof$ 100.00 SpeciaiMonetaryAssessrnent

l:l not iater than

,cr
l:l in accordance with l:l C, m D, l:l E,or l:l Fbelow;or

 

B l:l Payrnent to begin immediately (may be combined with l:l C, l:l D, or |:l F beiow); or
C l:l Payment in equal (e.g., week!y, monthly, qucrrrerfy) installments of $ mm over a period of
(e.g., months oryecn'.r), tO COmmenCe (e.g., 30 or 60 cr'ays) after the date Ofthisjudgment; Ol'
D l:] Payrnen't in equal (e.g., weekl'y, rnontlrly, qrmr'terl'y) instaliments Of $ ever a period Of
__ (e.g., months or yecr.r.r), to COmmence (e.g., 30 or 60 days) after reiease from imprisonment to a
term ofsuper'vision; or
E l:l Payment during the term of supervised release wiil commence within (e.g,, 30 01'60 days) after release from

imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

' F |:| Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment Ail criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
lnmate Financial Responsibility Program, are made to the clerk ofthe court.

The defendant shall receive credit for ali payments previously made toward any criminal monetary penalties imposed

l:l J'oint and Several

- Defendant and Co-Defendant Nanies and Case Numbers nac/ceding defendant mrmbe_r), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

l:| The defendant shall pay the cost of prosecution
m The defendant shall pay the following court cost(s):

m The defendant shall forfeit the defendant’s interest in the following property to the United States:
Final Or'dcr of Forfeiture entered on February 15, 2019 (doc. #54).

Payments shall be applied in the following order: (1) assessment, (2) restitution principai, (3) restitution interest, (4) fine principai, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (S) penalties, and (9) costs, including cost of prosecution and court costs.

 

